Citation Nr: 0528399	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  05-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to service connection for residuals of 
frostbite in the lower extremities, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for the 
veteran's cause of death and for accrued benefits for 
residuals of frostbite in the lower extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required of her.


REMAND

I.  Cause of the Veteran's Death

It appears additional relevant VA records are outstanding.  
In October 2003, the Board remanded the veteran's claim for 
service connection for residuals of frostbite of the lower 
extremities for the purpose of obtaining VA treatment records 
dated prior to 1970.  On remand, however, it appears that the 
RO requested records dated from 1970 to the present, for 
which a negative response was received.  Because the 
appellant in this case claims that the veteran's claimed 
residuals of frostbite in his lower extremities contributed 
to his death, records dated prior to 1970 which may show that 
he was treated for residuals of frostbite of the lower 
extremities are relevant to this claim and therefore should 
be obtained.  VA treatment records should be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

At the time of the veteran's death, service connection was in 
effect for frostbite residuals of the upper extremities, each 
rated as 30 percent disabling.  The veteran had no other 
service-connected disabilities.  The appellant contends, as 
noted above, that the residuals of the veteran's cold 
injuries to the lower extremities were implicated in his 
cardiovascular problems which caused his death.

In this regard, the Board finds that an additional medical 
opinion regarding the nature and etiology of the disabilities 
of the veteran's lower extremities claimed as frostbite 
residuals would be useful in determining whether there is a 
positive association between these disabilities and the 
veteran's cause of death.  The Board notes that the veteran's 
death certificate lists the causes of his death as 
cardiopulmonary arrest, coronary artery disease, and 
atherosclerosis.  A medical opinion regarding the nature and 
etiology of the veteran's disabilities of the lower 
extremities and whether a positive association existed 
between these disabilities and the causes of his death was 
rendered in June 2005.  However, the Board finds that this 
opinion is insufficient as the examiner did not address 
whether the manifestations of the veteran's disabilities of 
the lower extremities were consistent with residuals of 
frostbite.  Similarly, no estimation as to the date of 
approximate onset of the disabilities was made.

In August 2004, the RO denied service connection for 
residuals of frostbite to the lower extremities, for accrued 
benefits purposes.  In October 2004, the appellant filed a 
timely notice of disagreement (NOD), asserting that she was 
entitled to DIC and to service connection for residuals of 
frostbite to the lower extremities, for accrued benefits 
purposes.  Procedure mandates that the RO issue a statement 
of the case (SOC) in response to an NOD.  See 38 C.F.R. 
§ 19.31 (West 2002).  Here, it does not appear that the RO 
has yet had the opportunity to issue an SOC.  

The United States Court of Appeals for Veterans Claims has 
directed that where an appellant has submitted a timely NOD 
with an adverse decision and the RO has not yet issued an SOC 
addressing the issues, the Board should remand the issues to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 
Fed. Reg. 49747 (1992).  These issues will therefore be 
remanded to the RO so that an SOC may be issued.  That issue 
should be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the veteran's medical 
records dated prior to 1970 from the VA 
facility in Bronx, New York, or from 
the appropriate storage facility.  

2.  Request that the appellant provide 
VA with the medical treatise evidence 
that the representative cited in a 
September 2005 communication supporting 
a link between cold injury and coronary 
artery disease.

3.  Provide for an additional medical 
opinion to determine the nature and 
etiology of the veteran's disabilities 
of the lower extremities, and whether 
any positive association exists between 
these disabilities and the causes of 
his death.  The veteran's combat status 
should be taken into consideration in 
rendering the opinion.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  The examiner 
should also take into account the 
representative's assertions that both 
Taber's Cyclopedic Medical Dictionary 
and the Merck Manual link ischemia and 
coronary artery disease.  The claims 
folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or greater probability that the 
disabilities of the lower extremities 
were etiologically related to frostbite 
and whether there was a positive 
association between these disabilities 
and the causes of his death.  The 
rationale for all opinions expressed 
must also be provided.

4.  Provide the appellant with an SOC 
as to the claim for service connection 
for residuals of frostbite to the lower 
extremities, for accrued benefits 
purposes, and allow an appropriate time 
for response thereto.  The appellant 
should be informed that she must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of an 
issue to the Board.  If a timely 
substantive appeal is not filed, a 
claim should not be certified to the 
Board.  If a timely substantive appeal 
is perfected, the case should be 
returned to the Board for further 
appellate consideration, if 
appropriate.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims on 
appeal.  If further action remains 
adverse to the appellant, provide the 
appellant with a supplemental statement 
of the case and allow her an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

